Opinion issued September 30, 2004  


 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00894-CR
____________

IN RE SAMUEL PURCHASE, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Samuel Purchase, filed in this Court a pro se petition for writ of
mandamus asking that we order respondent
 to set an appeal bond amount in relator’s
appeal of respondent’s denial of relator’s petition for writ of habeas corpus.  We deny
the petition.
               First, relator’s petition does not meet the requirements of the Texas Rules
of Appellate Procedure.  It does not include an appendix, and it does not certify that
a copy was served on respondent.  See Tex. R. App. P. 9.5, 52.3(j).
               Second, relator has not provided us with a record that shows that he made
any request of respondent to perform a nondiscretionary act that respondent refused. 
Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.
proceeding).
               Therefore, the petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).